DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 07/01/20.  This action is made non-final.
3.	Claims 1-20 are pending in the case.  Claims 1, 11 and 19 are independent claims.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 7, 8, 10, 11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ewin (US 20060184393) in view of Datla (US 20190252074).
Regarding claim 1, Ewin discloses a method, comprising:
displaying a treatment plan (treatment plan in block 37, see FIG. 3) table via a cloud based server (see FIG. 4, general client/server system adaptable to cloud), for a patient having a set of treatment information (see FIG. 3, block 36 wherein the computer suggests a treatment plan) including at least one selectable parameter block, wherein the at least one selectable parameter block has a recordation input type (FIG. 2, patient logs on the a website and fills out a medical evaluation form), 
a communication schedule (test results can be sent to a patient online. The test results can be sent directly from a testing facility or can be sent from the doctor's office. Comments on the test results can be provided by the doctor. For example, the doctor can elaborate on the results of the test, tell the patient what treatment, if any, is required, and request the scheduling of a follow-up visit, if appropriate, paragraph 0035),
at least one guardrail value (FIG. 3, blocks 31 and 32 have flaggable conditions to immediately notify for attention), 
at least one flag value (FIG. 3, blocks 31 and 32 have flaggable conditions to immediately notify for attention), and 
a message text query (FIG. 2, patient fills out medical forms in blocks 22-24);
receiving a treatment plan identifier from a healthcare provider server (a treatment plan can be defined by a doctor and the computer can then use responses to the medical evaluation form to determine whether or not the treatment plan is appropriate and to report any problems therewith, paragraph 0072);
populating the treatment plan table with the at least one selectable parameter block and the treatment plan identifier (the computer can suggest treatment for the patient as indicated in block 36. This treatment can be based upon the preliminary diagnosis or a subsequent diagnosis provided by the doctor. It can take into account the patient's history and physical parameters (sex, weight, age, etc.), any current treatments (such as drugs currently being taken), and drug allergies or contraindications. The doctor can review the treatment that is suggested by the computer and then either accept the suggested treatment or reject it. The doctor can also modify the suggested treatment, such as by changing drugs, doses, methods of administration, etc, paragraph 0071);
creating a treatment plan based on the populated treatment plan table (the computer can suggest treatment for the patient as indicated in block 36. This treatment can be based upon the preliminary diagnosis or a subsequent diagnosis provided by the doctor. It can take into account the patient's history and physical parameters (sex, weight, age, etc.), any current treatments (such as drugs currently being taken), and drug allergies or contraindications. The doctor can review the treatment that is suggested by the computer and then either accept the suggested treatment or reject it. The doctor can also modify the suggested treatment, such as by changing drugs, doses, methods of administration, etc, paragraph 0071; and
sending the treatment plan to a patient device (Test results can be sent to a patient online. The test results can be sent directly from a testing facility or can be sent from the doctor's office. Comments on the test results can be provided by the doctor. For example, the doctor can elaborate on the results of the test, tell the patient what treatment, if any, is required, and request the scheduling of a follow-up visit, if appropriate, paragraph 0035).
Ewin does not necessarily disclose a recordation input frequency.
However, Datla discloses wherein a knowledge graph generated from a corpus of medical information, the knowledge graph comprising a plurality of nodes, at least some of the nodes comprising a respective patient symptom and connected by an edge; a user interface configured to receive natural language input from a user, the input comprising information about at least one patient symptom and at least one demographic parameter about the patient; and a processor comprising a natural language processing engine configured to extract the at least one patient symptom and at least one demographic parameter from the received natural language input, wherein the processor is further configured to: (i) weight the extracted at least one patient symptom based at least in part on the frequency of the patient symptom in the corpus of medical information; (ii) query, using the weighted at least one patient symptom, the knowledge graph to generate a diagnosis graph as a subset of the knowledge graph; (iii) identify a ranked list of one or more medical conditions, diagnoses, treatments, and/or tests for the patient from the diagnosis graph; and (iv) adjusting, based on the extracted at least one demographic parameter about the patient, the ranking of the identified one or more medical conditions, diagnoses, treatments, and/or tests for the patient; wherein the identified one or more medical conditions, diagnoses, treatments, and/or tests for the patient are provided to the user via the user interface (paragraph 0007).
The combination of Ewin and Datla would have resulted in the medical health planning applications of Ewin to further incorporate Datla’s teachings of creating records of a user’s usage of products or treatment.  One would have been motivated to have combined the references because a user in Ewin is already providing for a user a treatment plan and additionally creating custom notifications based on certain preconditions would have allowed a user to more effectively receive information.  Therefore, the combination of teachings would have been an obvious combination as the resulting product would have been predictable to one of ordinary skill. 
Regarding claim 11, Ewin discloses a non-transitory computer readable medium comprising instructions that, when read by a processor, cause the processor to perform:
displaying a treatment plan (treatment plan in block 37, see FIG. 3) table via a cloud based server (see FIG. 4, general client/server system adaptable to cloud), for a patient having a set of treatment information (see FIG. 3, block 36 wherein the computer suggests a treatment plan) including at least one selectable parameter block, wherein the at least one selectable parameter block has a recordation input type (FIG. 2, patient logs on the a website and fills out a medical evaluation form), 
a communication schedule (test results can be sent to a patient online. The test results can be sent directly from a testing facility or can be sent from the doctor's office. Comments on the test results can be provided by the doctor. For example, the doctor can elaborate on the results of the test, tell the patient what treatment, if any, is required, and request the scheduling of a follow-up visit, if appropriate, paragraph 0035),
at least one guardrail value (FIG. 3, blocks 31 and 32 have flaggable conditions to immediately notify for attention), 
at least one flag value (FIG. 3, blocks 31 and 32 have flaggable conditions to immediately notify for attention), and 
a message text query (FIG. 2, patient fills out medical forms in blocks 22-24);
receiving a treatment plan identifier from a healthcare provider server (a treatment plan can be defined by a doctor and the computer can then use responses to the medical evaluation form to determine whether or not the treatment plan is appropriate and to report any problems therewith, paragraph 0072);
populating the treatment plan table with the at least one selectable parameter block and the treatment plan identifier (the computer can suggest treatment for the patient as indicated in block 36. This treatment can be based upon the preliminary diagnosis or a subsequent diagnosis provided by the doctor. It can take into account the patient's history and physical parameters (sex, weight, age, etc.), any current treatments (such as drugs currently being taken), and drug allergies or contraindications. The doctor can review the treatment that is suggested by the computer and then either accept the suggested treatment or reject it. The doctor can also modify the suggested treatment, such as by changing drugs, doses, methods of administration, etc, paragraph 0071);
creating a treatment plan based on the populated treatment plan table (the computer can suggest treatment for the patient as indicated in block 36. This treatment can be based upon the preliminary diagnosis or a subsequent diagnosis provided by the doctor. It can take into account the patient's history and physical parameters (sex, weight, age, etc.), any current treatments (such as drugs currently being taken), and drug allergies or contraindications. The doctor can review the treatment that is suggested by the computer and then either accept the suggested treatment or reject it. The doctor can also modify the suggested treatment, such as by changing drugs, doses, methods of administration, etc, paragraph 0071; and
sending the treatment plan to a patient device (Test results can be sent to a patient online. The test results can be sent directly from a testing facility or can be sent from the doctor's office. Comments on the test results can be provided by the doctor. For example, the doctor can elaborate on the results of the test, tell the patient what treatment, if any, is required, and request the scheduling of a follow-up visit, if appropriate, paragraph 0035).
Ewin does not necessarily disclose a recordation input frequency.
However, Datla discloses wherein a knowledge graph generated from a corpus of medical information, the knowledge graph comprising a plurality of nodes, at least some of the nodes comprising a respective patient symptom and connected by an edge; a user interface configured to receive natural language input from a user, the input comprising information about at least one patient symptom and at least one demographic parameter about the patient; and a processor comprising a natural language processing engine configured to extract the at least one patient symptom and at least one demographic parameter from the received natural language input, wherein the processor is further configured to: (i) weight the extracted at least one patient symptom based at least in part on the frequency of the patient symptom in the corpus of medical information; (ii) query, using the weighted at least one patient symptom, the knowledge graph to generate a diagnosis graph as a subset of the knowledge graph; (iii) identify a ranked list of one or more medical conditions, diagnoses, treatments, and/or tests for the patient from the diagnosis graph; and (iv) adjusting, based on the extracted at least one demographic parameter about the patient, the ranking of the identified one or more medical conditions, diagnoses, treatments, and/or tests for the patient; wherein the identified one or more medical conditions, diagnoses, treatments, and/or tests for the patient are provided to the user via the user interface (paragraph 0007).
The combination of Ewin and Datla would have resulted in the medical health planning applications of Ewin to further incorporate Datla’s teachings of creating records of a user’s usage of products or treatment.  One would have been motivated to have combined the references because a user in Ewin is already providing for a user a treatment plan and additionally creating custom notifications based on certain preconditions would have allowed a user to more effectively receive information.  Therefore, the combination of teachings would have been an obvious combination as the resulting product would have been predictable to one of ordinary skill. 
Regarding claim 19, Ewin discloses a system, comprising: at least one cloud-based processor; and at least on memory electrically coupled to the at least one cloud-based processor and storing an application, wherein the at least one cloud-based processor performs operations to:
display a treatment plan (treatment plan in block 37, see FIG. 3) table via a cloud based server (see FIG. 4, general client/server system adaptable to cloud), for a patient having a set of treatment information (see FIG. 3, block 36 wherein the computer suggests a treatment plan) including at least one selectable parameter block, wherein the at least one selectable parameter block has a recordation input type (FIG. 2, patient logs on the a website and fills out a medical evaluation form), 
a communication schedule (test results can be sent to a patient online. The test results can be sent directly from a testing facility or can be sent from the doctor's office. Comments on the test results can be provided by the doctor. For example, the doctor can elaborate on the results of the test, tell the patient what treatment, if any, is required, and request the scheduling of a follow-up visit, if appropriate, paragraph 0035),
at least one guardrail value (FIG. 3, blocks 31 and 32 have flaggable conditions to immediately notify for attention), 
at least one flag value (FIG. 3, blocks 31 and 32 have flaggable conditions to immediately notify for attention), and 
a message text query (FIG. 2, patient fills out medical forms in blocks 22-24);
receive a treatment plan identifier from a healthcare provider server (a treatment plan can be defined by a doctor and the computer can then use responses to the medical evaluation form to determine whether or not the treatment plan is appropriate and to report any problems therewith, paragraph 0072);
populate the treatment plan table with the at least one selectable parameter block and the treatment plan identifier (the computer can suggest treatment for the patient as indicated in block 36. This treatment can be based upon the preliminary diagnosis or a subsequent diagnosis provided by the doctor. It can take into account the patient's history and physical parameters (sex, weight, age, etc.), any current treatments (such as drugs currently being taken), and drug allergies or contraindications. The doctor can review the treatment that is suggested by the computer and then either accept the suggested treatment or reject it. The doctor can also modify the suggested treatment, such as by changing drugs, doses, methods of administration, etc, paragraph 0071);
create a treatment plan based on the populated treatment plan table (the computer can suggest treatment for the patient as indicated in block 36. This treatment can be based upon the preliminary diagnosis or a subsequent diagnosis provided by the doctor. It can take into account the patient's history and physical parameters (sex, weight, age, etc.), any current treatments (such as drugs currently being taken), and drug allergies or contraindications. The doctor can review the treatment that is suggested by the computer and then either accept the suggested treatment or reject it. The doctor can also modify the suggested treatment, such as by changing drugs, doses, methods of administration, etc, paragraph 0071; and
send the treatment plan to a patient device (Test results can be sent to a patient online. The test results can be sent directly from a testing facility or can be sent from the doctor's office. Comments on the test results can be provided by the doctor. For example, the doctor can elaborate on the results of the test, tell the patient what treatment, if any, is required, and request the scheduling of a follow-up visit, if appropriate, paragraph 0035).
Ewin does not necessarily disclose a recordation input frequency.
However, Datla discloses wherein a knowledge graph generated from a corpus of medical information, the knowledge graph comprising a plurality of nodes, at least some of the nodes comprising a respective patient symptom and connected by an edge; a user interface configured to receive natural language input from a user, the input comprising information about at least one patient symptom and at least one demographic parameter about the patient; and a processor comprising a natural language processing engine configured to extract the at least one patient symptom and at least one demographic parameter from the received natural language input, wherein the processor is further configured to: (i) weight the extracted at least one patient symptom based at least in part on the frequency of the patient symptom in the corpus of medical information; (ii) query, using the weighted at least one patient symptom, the knowledge graph to generate a diagnosis graph as a subset of the knowledge graph; (iii) identify a ranked list of one or more medical conditions, diagnoses, treatments, and/or tests for the patient from the diagnosis graph; and (iv) adjusting, based on the extracted at least one demographic parameter about the patient, the ranking of the identified one or more medical conditions, diagnoses, treatments, and/or tests for the patient; wherein the identified one or more medical conditions, diagnoses, treatments, and/or tests for the patient are provided to the user via the user interface (paragraph 0007).
The combination of Ewin and Datla would have resulted in the medical health planning applications of Ewin to further incorporate Datla’s teachings of creating records of a user’s usage of products or treatment.  One would have been motivated to have combined the references because a user in Ewin is already providing for a user a treatment plan and additionally creating custom notifications based on certain preconditions would have allowed a user to more effectively receive information.  Therefore, the combination of teachings would have been an obvious combination as the resulting product would have been predictable to one of ordinary skill. 
Regarding claim 7, Ewin discloses further comprising adding the treatment plan to a treatment plan library (a database containing medical information can be accessed online in accordance with legal and medically acceptable standards for accessing patient information. For example, an insurance database can be accessed so as to provide medical information for the medical evaluation form. For example, information relating to prior illnesses and injuries can be added to the medical evaluation form from the medical database. Similarly, a health care provider's database can be used to provide medical information for the medical evaluation form. Thus, information from the medical evaluation form can be stored in the database for such later use. Further, information from the medical evaluation form can be stored in a database and then subsequently checked against information added at a later time for at least one of drug interactions, drug contraindications, and diagnostic information, paragraphs 0039-0040).
Regarding claim 17, Ewin discloses comprising instructions, that when read by a processor, cause the processor to perform adding the treatment plan to a treatment plan library (a database containing medical information can be accessed online in accordance with legal and medically acceptable standards for accessing patient information. For example, an insurance database can be accessed so as to provide medical information for the medical evaluation form. For example, information relating to prior illnesses and injuries can be added to the medical evaluation form from the medical database. Similarly, a health care provider's database can be used to provide medical information for the medical evaluation form. Thus, information from the medical evaluation form can be stored in the database for such later use. Further, information from the medical evaluation form can be stored in a database and then subsequently checked against information added at a later time for at least one of drug interactions, drug contraindications, and diagnostic information, paragraphs 0039-0040).
Regarding claim 8, Ewin discloses wherein the recordation input type is at least one of manual and wirelessly received receiving parametric device information of patient body functions (The medical evaluation form can be filled out in a doctor's office. Again, this can be done on a desktop computer, a laptop computer, a tablet computer, a pocket PC, a PDA, a terminal, or a telephone (including a cellular telephone). Again, any computer or the like used to fill out the form can be either wired or wireless. When the process is performed in a doctor's office, the process is generally the same as when performed elsewhere, paragraph 0014).
Regarding claim 18, Ewin discloses wherein the recordation input type is at least one of manual and wirelessly received receiving parametric device information of patient body functions (The medical evaluation form can be filled out in a doctor's office. Again, this can be done on a desktop computer, a laptop computer, a tablet computer, a pocket PC, a PDA, a terminal, or a telephone (including a cellular telephone). Again, any computer or the like used to fill out the form can be either wired or wireless. When the process is performed in a doctor's office, the process is generally the same as when performed elsewhere, paragraph 0014).
Regarding claim 10, Ewin discloses wherein further comprising modifying the treatment plan (the doctor can review the treatment that is suggested by the computer and then either accept the suggested treatment or reject it. The doctor can also modify the suggested treatment, such as by changing drugs, doses, methods of administration, etc., paragraph 0071).
6.	Claim 2, 12 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ewin-Datla in view of Ishmael (US 20210005300).
Regarding claim 2, Ewin does not disclose further comprising loading a trigger table having a set of trigger dates based on the treatment plan, a message dispatch responsive to the set of trigger dates.
However, Ishmael discloses wherein for example, in the health care realm, the encrypted code can auto-configure an event on a client application of the user's device, and logic or data for generating a reminder. The event may correspond to events associated with medication regimens (e.g., time schedules for consuming medication), health maintenance screening tests, medical procedures, medical treatment regimens, and/or the like, and the event can be configured to trigger a reminder at a predefined date/time and/or upon a specific activity or condition, such as when the user is within a predefined radius of a testing facility. The generated code is scanned and/or decoded by a client device associated with the user, and the scanned or decoded code can subsequently auto-populate an event defined in the code into a calendar application at the client device. The code can also access a geolocator functionality of the client device, as well as other resources or functionalities at the client device, such as imaging, communication, display, and audio functionalities. Once the event is configured in the calendar application and/or the geolocator application, a reminder can be triggered and communicated to the user and/or any device(s) in compliance with time-sensitive, data, and/or privacy requirements (paragraph 0015).
The combination of Ewin and Ishmael would have resulted in the medical health planning applications of Ewin to further incorporate Ishmael’s teachings of utilizing reminders or otherwise triggers to notify a user and/or the medical treatment center/staff about any conditions. One would have been motivated to have combined the references because a user in Ewin is already providing for a user a treatment plan and additionally creating custom notifications based on certain preconditions would have allowed a user to more effectively receive information.  Therefore, the combination of teachings would have been an obvious combination as the resulting product would have been predictable to one of ordinary skill. 
Regarding claim 12, Ewin does not disclose comprising instructions, that when read by a processor, cause the processor to perform loading a trigger table having a set of trigger dates based on the treatment plan, a message dispatch responsive to the set of trigger dates.
However, Ishmael discloses wherein for example, in the health care realm, the encrypted code can auto-configure an event on a client application of the user's device, and logic or data for generating a reminder. The event may correspond to events associated with medication regimens (e.g., time schedules for consuming medication), health maintenance screening tests, medical procedures, medical treatment regimens, and/or the like, and the event can be configured to trigger a reminder at a predefined date/time and/or upon a specific activity or condition, such as when the user is within a predefined radius of a testing facility. The generated code is scanned and/or decoded by a client device associated with the user, and the scanned or decoded code can subsequently auto-populate an event defined in the code into a calendar application at the client device. The code can also access a geolocator functionality of the client device, as well as other resources or functionalities at the client device, such as imaging, communication, display, and audio functionalities. Once the event is configured in the calendar application and/or the geolocator application, a reminder can be triggered and communicated to the user and/or any device(s) in compliance with time-sensitive, data, and/or privacy requirements (paragraph 0015).
The combination of Ewin and Ishmael would have resulted in the medical health planning applications of Ewin to further incorporate Ishmael’s teachings of utilizing reminders or otherwise triggers to notify a user and/or the medical treatment center/staff about any conditions. One would have been motivated to have combined the references because a user in Ewin is already providing for a user a treatment plan and additionally creating custom notifications based on certain preconditions would have allowed a user to more effectively receive information.  Therefore, the combination of teachings would have been an obvious combination as the resulting product would have been predictable to one of ordinary skill. 
Regarding claim 20, Ewin does not disclose wherein the at least one cloud-based processor further performs an operation to load a trigger table having a set of trigger dates based on the treatment plan, a message dispatch responsive to the set of trigger dates.
However, Ishmael discloses wherein for example, in the health care realm, the encrypted code can auto-configure an event on a client application of the user's device, and logic or data for generating a reminder. The event may correspond to events associated with medication regimens (e.g., time schedules for consuming medication), health maintenance screening tests, medical procedures, medical treatment regimens, and/or the like, and the event can be configured to trigger a reminder at a predefined date/time and/or upon a specific activity or condition, such as when the user is within a predefined radius of a testing facility. The generated code is scanned and/or decoded by a client device associated with the user, and the scanned or decoded code can subsequently auto-populate an event defined in the code into a calendar application at the client device. The code can also access a geolocator functionality of the client device, as well as other resources or functionalities at the client device, such as imaging, communication, display, and audio functionalities. Once the event is configured in the calendar application and/or the geolocator application, a reminder can be triggered and communicated to the user and/or any device(s) in compliance with time-sensitive, data, and/or privacy requirements (paragraph 0015).
The combination of Ewin and Ishmael would have resulted in the medical health planning applications of Ewin to further incorporate Ishmael’s teachings of utilizing reminders or otherwise triggers to notify a user and/or the medical treatment center/staff about any conditions. One would have been motivated to have combined the references because a user in Ewin is already providing for a user a treatment plan and additionally creating custom notifications based on certain preconditions would have allowed a user to more effectively receive information.  Therefore, the combination of teachings would have been an obvious combination as the resulting product would have been predictable to one of ordinary skill. 
7.	Claim 3-5 and 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ewin-Datla in view of Rosomoff (US 20200402627).
Regarding claim 3, Ewin does not disclose wherein the at least one selectable parameter block is drag and drop.
However, Rosomoff discloses wherein a block-out determination module 528 receives request parameters, prescription parameters, and the scheduled delivery date. If the request parameters include an indication the user is performing a drag-and-drop operation for the prescription using the web portal, the block-out determination module 528 identifies if the prescription is a refill based on the prescription parameters. If the prescription is not a refill, the block-out determination module 528 sends a present date to a block-out module 532. In various implementations, the block-out determination module 528 may, in response to the prescription not being a refill, calculate an earliest possible fill date of the prescription according to pharmacy capacity, the present date, etc. Based on the earliest possible fill date of the prescription, the block-out determination module 528 may calculate an earliest possible delivery date of the prescription. In this case, the block-out determination module 528 transmits the later of the earliest possible delivery date of the prescription and the present date to the block-out module 532 (paragraph 0135).
The combination of Ewin and Rosomoff would have resulted in the medical health planning applications of Ewin to further incorporate Rosomoff’s teachings of utilizing graphical drag and drop aspects of an interface. One would have been motivated to have combined the references because a user in Ewin is already providing for a user a treatment plan and additionally using a graphical user interface to place user’s information would have allowed for a more efficient way to inform patients visually of a plan.  Therefore, the combination of teachings would have been an obvious combination as the resulting product would have been predictable to one of ordinary skill. 
Regarding claim 13, Ewin does not disclose wherein the at least one selectable parameter block is drag and drop.
However, Rosomoff discloses wherein a block-out determination module 528 receives request parameters, prescription parameters, and the scheduled delivery date. If the request parameters include an indication the user is performing a drag-and-drop operation for the prescription using the web portal, the block-out determination module 528 identifies if the prescription is a refill based on the prescription parameters. If the prescription is not a refill, the block-out determination module 528 sends a present date to a block-out module 532. In various implementations, the block-out determination module 528 may, in response to the prescription not being a refill, calculate an earliest possible fill date of the prescription according to pharmacy capacity, the present date, etc. Based on the earliest possible fill date of the prescription, the block-out determination module 528 may calculate an earliest possible delivery date of the prescription. In this case, the block-out determination module 528 transmits the later of the earliest possible delivery date of the prescription and the present date to the block-out module 532 (paragraph 0135).
The combination of Ewin and Rosomoff would have resulted in the medical health planning applications of Ewin to further incorporate Rosomoff’s teachings of utilizing graphical drag and drop aspects of an interface. One would have been motivated to have combined the references because a user in Ewin is already providing for a user a treatment plan and additionally using a graphical user interface to place user’s information would have allowed for a more efficient way to inform patients visually of a plan.  Therefore, the combination of teachings would have been an obvious combination as the resulting product would have been predictable to one of ordinary skill. 
Regarding claim 4, Ewin does not disclose wherein parameters are individually selectable within the at least one selectable parameter block.
However, Rosomoff discloses wherein a block-out determination module 528 receives request parameters, prescription parameters, and the scheduled delivery date. If the request parameters include an indication the user is performing a drag-and-drop operation for the prescription using the web portal, the block-out determination module 528 identifies if the prescription is a refill based on the prescription parameters. If the prescription is not a refill, the block-out determination module 528 sends a present date to a block-out module 532. In various implementations, the block-out determination module 528 may, in response to the prescription not being a refill, calculate an earliest possible fill date of the prescription according to pharmacy capacity, the present date, etc. Based on the earliest possible fill date of the prescription, the block-out determination module 528 may calculate an earliest possible delivery date of the prescription. In this case, the block-out determination module 528 transmits the later of the earliest possible delivery date of the prescription and the present date to the block-out module 532 (paragraph 0135).
The combination of Ewin and Rosomoff would have resulted in the medical health planning applications of Ewin to further incorporate Rosomoff’s teachings of utilizing graphical drag and drop aspects of an interface. One would have been motivated to have combined the references because a user in Ewin is already providing for a user a treatment plan and additionally using a graphical user interface to place user’s information would have allowed for a more efficient way to inform patients visually of a plan.  Therefore, the combination of teachings would have been an obvious combination as the resulting product would have been predictable to one of ordinary skill. 
Regarding claim 14, Ewin does not disclose wherein parameters are individually selectable within the at least one selectable parameter block.
However, Rosomoff discloses wherein a block-out determination module 528 receives request parameters, prescription parameters, and the scheduled delivery date. If the request parameters include an indication the user is performing a drag-and-drop operation for the prescription using the web portal, the block-out determination module 528 identifies if the prescription is a refill based on the prescription parameters. If the prescription is not a refill, the block-out determination module 528 sends a present date to a block-out module 532. In various implementations, the block-out determination module 528 may, in response to the prescription not being a refill, calculate an earliest possible fill date of the prescription according to pharmacy capacity, the present date, etc. Based on the earliest possible fill date of the prescription, the block-out determination module 528 may calculate an earliest possible delivery date of the prescription. In this case, the block-out determination module 528 transmits the later of the earliest possible delivery date of the prescription and the present date to the block-out module 532 (paragraph 0135).
The combination of Ewin and Rosomoff would have resulted in the medical health planning applications of Ewin to further incorporate Rosomoff’s teachings of utilizing graphical drag and drop aspects of an interface. One would have been motivated to have combined the references because a user in Ewin is already providing for a user a treatment plan and additionally using a graphical user interface to place user’s information would have allowed for a more efficient way to inform patients visually of a plan.  Therefore, the combination of teachings would have been an obvious combination as the resulting product would have been predictable to one of ordinary skill. 
Regarding claim 5, Ewin does not disclose further comprising displaying a review display to review a set of selected parameter blocks and review parameters within the set of selected parameter blocks.
However, Rosomoff discloses wherein a block-out determination module 528 receives request parameters, prescription parameters, and the scheduled delivery date. If the request parameters include an indication the user is performing a drag-and-drop operation for the prescription using the web portal, the block-out determination module 528 identifies if the prescription is a refill based on the prescription parameters. If the prescription is not a refill, the block-out determination module 528 sends a present date to a block-out module 532. In various implementations, the block-out determination module 528 may, in response to the prescription not being a refill, calculate an earliest possible fill date of the prescription according to pharmacy capacity, the present date, etc. Based on the earliest possible fill date of the prescription, the block-out determination module 528 may calculate an earliest possible delivery date of the prescription. In this case, the block-out determination module 528 transmits the later of the earliest possible delivery date of the prescription and the present date to the block-out module 532 (paragraph 0135).
The combination of Ewin and Rosomoff would have resulted in the medical health planning applications of Ewin to further incorporate Rosomoff’s teachings of utilizing graphical drag and drop aspects of an interface. One would have been motivated to have combined the references because a user in Ewin is already providing for a user a treatment plan and additionally using a graphical user interface to place user’s information would have allowed for a more efficient way to inform patients visually of a plan.  Therefore, the combination of teachings would have been an obvious combination as the resulting product would have been predictable to one of ordinary skill. 
Regarding claim 15, Ewin does not disclose comprising instructions, that when read by a processor, cause the processor to perform displaying a review display to review a set of selected parameter blocks and review parameters within the set of selected parameter blocks.
However, Rosomoff discloses wherein a block-out determination module 528 receives request parameters, prescription parameters, and the scheduled delivery date. If the request parameters include an indication the user is performing a drag-and-drop operation for the prescription using the web portal, the block-out determination module 528 identifies if the prescription is a refill based on the prescription parameters. If the prescription is not a refill, the block-out determination module 528 sends a present date to a block-out module 532. In various implementations, the block-out determination module 528 may, in response to the prescription not being a refill, calculate an earliest possible fill date of the prescription according to pharmacy capacity, the present date, etc. Based on the earliest possible fill date of the prescription, the block-out determination module 528 may calculate an earliest possible delivery date of the prescription. In this case, the block-out determination module 528 transmits the later of the earliest possible delivery date of the prescription and the present date to the block-out module 532 (paragraph 0135).
The combination of Ewin and Rosomoff would have resulted in the medical health planning applications of Ewin to further incorporate Rosomoff’s teachings of utilizing graphical drag and drop aspects of an interface. One would have been motivated to have combined the references because a user in Ewin is already providing for a user a treatment plan and additionally using a graphical user interface to place user’s information would have allowed for a more efficient way to inform patients visually of a plan.  Therefore, the combination of teachings would have been an obvious combination as the resulting product would have been predictable to one of ordinary skill. 
8.	Claim 6 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ewin-Datla in view of Nakamura (US 20190156947).
Regarding claim 6, Ewin does not disclose further comprising displaying a quality assurance display that detects whether additional components should be added based on similar treatment plans.
However, Nakamura discloses wherein as shown, the system 110 may be operatively coupled to a dashboard 130 or other output system. The dashboard 130 may operate to display, visualize, or otherwise output insights produced from the system 110, with one or more of the following: visual findings 132A (e.g. key images of detected pathologies); quantitative findings 132B (e.g. measurements and locations of detected pathologies); diagnosis information 134 (e.g., disease classification, and staging); predictions 136 (e.g., prognosis, estimated disease recurrence rate, patient survival rates); highest value information 138 (e.g., what actions would contribute the most to increasing the quality of the predictions); recommended tests 142A (e.g., a list of additional medical tests or diagnostic procedures that may produce additional data); and recommended treatments 142B (e.g., a list of relevant treatment information, based on the diagnosis information 134, and the predictions 136). In a further example, the dashboard 130 may provide a comparison of the analyzed data to patient data for “similar” patients 140 (paragraph 0044).
The combination of Ewin and Nakamura would have resulted in the medical health planning applications of Ewin to further incorporate Nakamura’s teachings of utilizing similarity aspects of each a patient.  One would have been motivated to have combined the references because a user in Ewin is already utilizing the information of each individual patient and using Nakamura’s teachings of using further patient data would have allowed a more efficient way to treat patients.  Therefore, the combination of teachings would have been an obvious combination as the resulting product would have been predictable to one of ordinary skill. 
Regarding claim 16, Ewin does not disclose comprising instructions, that when read by a processor, cause the processor to perform displaying a quality assurance display that detects whether additional components should be added based on similar treatment plans.
However, Nakamura discloses wherein as shown, the system 110 may be operatively coupled to a dashboard 130 or other output system. The dashboard 130 may operate to display, visualize, or otherwise output insights produced from the system 110, with one or more of the following: visual findings 132A (e.g. key images of detected pathologies); quantitative findings 132B (e.g. measurements and locations of detected pathologies); diagnosis information 134 (e.g., disease classification, and staging); predictions 136 (e.g., prognosis, estimated disease recurrence rate, patient survival rates); highest value information 138 (e.g., what actions would contribute the most to increasing the quality of the predictions); recommended tests 142A (e.g., a list of additional medical tests or diagnostic procedures that may produce additional data); and recommended treatments 142B (e.g., a list of relevant treatment information, based on the diagnosis information 134, and the predictions 136). In a further example, the dashboard 130 may provide a comparison of the analyzed data to patient data for “similar” patients 140 (paragraph 0044).
The combination of Ewin and Nakamura would have resulted in the medical health planning applications of Ewin to further incorporate Nakamura’s teachings of utilizing similarity aspects of each a patient.  One would have been motivated to have combined the references because a user in Ewin is already utilizing the information of each individual patient and using Nakamura’s teachings of using further patient data would have allowed a more efficient way to treat patients.  Therefore, the combination of teachings would have been an obvious combination as the resulting product would have been predictable to one of ordinary skill. 
9.	Claim 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ewin-Datla in view of Mendoza (US 20190304576).
Regarding claim 9, Ewin does not disclose wherein further comprising storing a T-code identifier, a timestamp and a patient response to an auditable patient record.
However, Mendoza discloses wherein the device database 205 is configured to store information associated with devices that are registered or in the process of being registered with the ED communication system 200. For example, the device database may include an entry or record for each device registered with the ED communication system 200. For example, for patient devices, each entry or record may include one or more medical record numbers (MRNs) or other patient identifiers, contact information (e.g., a phone number, an application user name, an email address, or other device identifier), various timestamps for various steps in the process (e.g., starting registration, completing registration, etc.), or status information, paragraph 0032).
The combination of Ewin and Mendoza would have resulted in the medical health planning applications of Ewin to further incorporate Mendoza’s teachings of utilizing identifiers of a patient.  One would have been motivated to have combined the references because a user in Ewin is already utilizing the information of each individual patient and using Mendoza’s teachings of more detailed identification would have allowed a more efficient way to treat patients.  Therefore, the combination of teachings would have been an obvious combination as the resulting product would have been predictable to one of ordinary skill. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/Primary Examiner, Art Unit 2174